Citation Nr: 0932862	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1969 to December 1971, to include a tour of 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from September 11, 2003.  In February 2006, a 
decision review officer at the RO, following a de novo review 
of the claims file, assigned a 50 percent evaluation for 
PTSD, effective from September 11, 2003.  The Veteran stated 
that he wished to continue his appeal of the assigned 
evaluation.

When this issue was previously before the Board in August 
2008, entitlement to an evaluation in excess of 50 percent 
was denied.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (the Court), 
which in April 2009 remanded the case back to the Board for 
further consideration, based on a Joint Motion for Remand.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by panic attacks several 
times a week, frequent nightmares and flashbacks, sleep 
disturbances, social isolation, heightened startle reflex, 
mood swings, auditory hallucinations, irritability, suicidal 
ideation, and memory impairment resulting in occupational and 
social impairment with reduced reliability and productivity.  

2.  The Veteran's PTSD is not manifested by obsessional 
rituals which interfere with routine activities; his speech 
is not illogical, obscure, or irrelevant; he does not have 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or a neglect of personal 
appearance and hygiene; and he continues to function 
independently, appropriately and effectively in most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records from Dr. EWH, and the Veteran submitted additional 
updated statements of treatment from the doctor.  He declined 
the opportunity for a personal hearing.  The appellant was 
afforded several VA contract medical examinations over the 
course of the appeal.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, are 
rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

In applying the above rating criteria, regulations direct 
that an evaluation is to be assigned based on the totality of 
the evidence of record, and not merely upon an examiner's 
assessment of the disability level at the time of 
examination.  Further, while social impairment should be 
considered in evaluating the level of disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The Veteran maintains that an evaluation in excess of 50 
percent is warranted based upon consideration of the extent 
of both occupational and social impairment from PTSD.  He 
argues that VA has improperly discounted the degree of social 
impairment imposed by his disability.

Dr. EWH is the Veteran's treating psychiatrist.  He has 
treated the Veteran from July 2003 to the present, and has 
submitted both the ongoing treatment records and periodic 
summaries of the Veteran's disability status.  In July 2003, 
Dr. EWH reported that the Veteran experiences nightmares once 
a week, accompanied by waking in a panicked sweat.  He had 
flashbacks once or twice a week, and panic attacks once or 
twice a month.  He was able to sleep five to six hours a 
night.  The Veteran had daily intrusive thoughts, heightened 
startle reflex, and hypervigilance.  He was married for 32 
years, and socialized with some friends on an individual 
basis.  The Veteran described poor short term memory.  He 
could not recall things he read, and got lost when 
travelling.  He had worked as a supervisor for over 24 years, 
and had recently started with a new company after his old 
employer closed.  The Veteran reported auditory 
hallucinations, such as hearing cars or his name called, 
daily, and stated that he saw shadows out of the corners of 
his eyes several times a week.  He was occasionally depressed 
and infrequently cried.  At times he had suicidal thoughts.  
Dr. EWH assigned a Global Assessment of Functioning (GAF) 
score of 40, and opined that the Veteran's social functioning 
was moderately impaired and his occupational functioning was 
mildly impaired.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In July 2005, Dr. EWH noted that the Veteran was still 
married.  He continued to have nightmares and flashbacks, 
once a week.  He slept about six hour a night, but awakened 
twice on average.  The Veteran had intrusive thoughts, and 
was hypervigilant with a heightened startle reflex.  He did 
not like having anyone behind him.  Short term memory loss 
was again reported, and the doctor described this "working 
memory" as being totally impaired.  He had mood swings 
without cause. The Veteran was depressed much of the time and 
continued to have minor auditory and visual hallucinations.  
He was irritable and grew angry easily.  He had suicidal 
thoughts.  The doctor stated that the Veteran was unable to 
sustain social relationships and was moderately compromised 
in his occupational functioning.  A GAF score of 45 was 
assigned.  A May 2008 summary from Dr. EWH was substantially 
the same, though the frequency of nightmares and flashbacks 
had increased.  He had panic attacks once or twice a week, 
and slept only three or four hours a night.  He rarely 
socialized, and then only with family.  A GAF score of 45 was 
again assigned.

The Veteran underwent a VA contract mental disorders 
examination in October 2005.  The Veteran reported that he 
had been on medications since 2003, but he continued to have 
problems.  He woke three to four times a night, and felt that 
people were firing at him or the road would explode when he 
drove.  He complained of memory problems and difficulty 
concentrating, and reported nightmares and panic attacks.  
The Veteran was easily aggravated and avoided crowds.  He did 
not trust people.  At times he was depressed and has had 
suicidal thoughts; he denied any current suicidal or 
homicidal ideation.  The Veteran was working, and had been 
working steadily, but his employer had recently filed for 
bankruptcy.  He had been married for 32 years.  He continued 
to drink, and smoked marijuana and cocaine occasionally.  He 
stated that he had no close friends and did not socialize.  
On interview, the Veteran was well oriented.  His mood was 
depressed and affect was restricted.  Thought process and 
speech were coherent and goal directed.  Memory testing 
showed mild deficit in immediate recall.  A GAF score of 50 
was assigned.

A second VA contract mental disorders examination was 
performed in May 2008.  The Veteran reported that he did not 
get along with anyone, particularly co-workers.  He was 
hostile to drivers at work, forgot items at his job, and was 
drinking heavily.  He has a long history of trouble sleeping, 
which he describes as difficulty falling and staying asleep 
because of bad dreams.  The Veteran stated that he was 
divorced but had a significant other; he described the 
relationship as good, stating that they had been married for 
34 years.  This discrepancy (whether he was married or not) 
was not explained by the examiner.  He had children, and said 
that his relationship with those born outside his marriage 
was better.  The Veteran was on medications for his 
psychiatric conditions and for sleep problems, but reported 
that they were not particularly helpful.  He was seen by his 
mental health provider four times over the past year.  He 
continued to work as a dispatcher, and described his 
relationship with supervisors and coworkers as fair.  Again, 
the apparent contradiction is not addressed.  He had not lost 
any time from work.  The Veteran stated that he did not 
socialize.  On interview, the Veteran was oriented and his 
behavior, appearance, and hygiene were appropriate.  
Disturbances of mood and motivation were noted.  The Veteran 
thinks about his past mistakes, and is irritated when asked 
something simple.  Thought processes were unimpaired.  Some 
mild recent memory deficits were noted; he wrote down notes 
so as not to forget things.  Communication was "grossly 
impaired" and the Veteran had poor eye contact.  Speech was 
within normal limits, as was concentration.  The examiner 
does not explain how communication is impaired when speech 
and thought are within normal limits.  No panic attacks were 
noted.  The Veteran displayed some suspicious behaviors, such 
as requiring a booth or seat away from the center of a room.  
No delusions or hallucinations were noted or reported.  The 
Veteran did report some minor obsessional behaviors, such as 
checking the stovetop several times a day.  There was no 
suicidal or homicidal ideation.  The examiner assigned a GAF 
score of 60, and noted that the Veteran's withdrawal from 
others caused difficulty with establishing and maintaining 
effective work and social relationships.  Memory problems 
interfered with the ability to perform complex commands.

The Board finds that no greater than a 50 percent evaluation 
for PTSD is warranted for any period currently under appeal.  
In so finding, the Board heavily credits the multiple 
examination reports and treatment notes of Dr. EWH, the 
private psychiatrist who treated the veteran from 2003 to 
2008, and the October 2005 VA contract examination.  For 
reasons discussed further below, these items support the 
rating of 50 percent, and no higher, for PTSD.  

The Board has discounted the probative value of the most 
recent, April 2008 VA contract examination report.  The 
report contains numerous contradictory statements describing 
the extent of the Veteran's social and occupational 
impairment, particularly with regard to the Veteran's 
marriage or his relationships with coworkers.  The report 
also states conclusions that appear to be in direct 
opposition to the recorded observations.  For example, it is 
noted that the veteran's communication was "grossly 
impaired", yet it was also reported that speech was within 
normal limits and his thought processes were appropriate.  
The Board cannot determine which, if any of the examiner's 
observations are the most accurate and best reflective of the 
Veteran's current impairment.  Regardless of the individual 
findings, the April 2008 VA examiner's overall summary of the 
current disability status, as reflected by the assignment of 
a GAF of 60, appears to reflect a higher level of functioning 
than all other evidence of record.  While the Board gives the 
April 2008 examination report reduced weight when weighed 
among the rest of the evidence on file, the Board points out 
that a remand for an additional, clearer VA examination is 
not required, as the record contains sufficient medical and 
lay evidence to properly evaluate the severity of the 
Veteran's PTSD.  Such evidence is found in records from the 
veteran's private psychiatric doctor, including a May 2008 
letter with diagnosis and discussion of severity of symptoms.  

The reports and findings of Dr. EWH, as well as the October 
2005 VA contract examination report, support assignment of an 
evaluation of 50 percent, and no higher, under the Rating 
Schedule.  Both doctors agree that the Veteran has panic 
attacks, nightmares, and flashbacks multiple times a week.  
Such frequency, however, does not approach the level of 
"near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively" as 
is required for the higher, 70 percent rating.  His short 
term, or "working" memory is severely impaired.  The 
Veteran is frequently depressed, and has crying spells 
several times a month; he lacks energy and motivation.  He 
has some friends, but socializes with them only on an 
individual basis.  He does not like groups.  He is married 
and gets along with his family members.  The Veteran has been 
steadily employed for over 30 years; although he did switch 
employers recently due to the closing of his prior place of 
employment.  He does not report any period of unemployment or 
difficulty obtaining or retaining his current job.  He has 
stated that he has not lost time from work due to PTSD.  This 
symptomatology falls squarely within the evaluation criteria 
for a 50 percent rating.  While PTSD has caused some regular 
impairment of work and social functioning, the Veteran 
continues to function in the workplace and socially.  His 
reliability and productivity are reduced, particularly by 
memory impairment and irritability, but he continues to 
perform the basic required functions at home and work.

A higher, 70 percent evaluation is not warranted.  The sole 
criterion for a 70 percent evaluation reflected in the 
evidence is the presence of suicidal ideation.  The Veteran 
has stated on a consistent basis that he gets depressed and 
discouraged, and thinks of suicide.  He has made no attempts 
or gestures, however, and Dr. EWH stated in February 2006 
that such thoughts occur "rarely."  While the record shows 
that the Veteran's PTSD disability may include one of the 
symptoms identified in the criteria for a 70 percent rating, 
the medical evidence of record also shows that the nature and 
severity of the vast majority of symptoms required for the 
higher rating are not present.  Neither Dr. EWH nor the 
October 2005 examiner note obsessional or ritualistic 
behaviors.  While the April 2008 VA examiner did note 
obsessional or ritualistic behavior, that examiner also 
stated that such behavior did not interfere with routine 
activities.  The Veteran's speech has never been described as 
intermittently illogical, obscure, or irrelevant.  Neither 
Dr. EWH nor the October 2005 VA examiner has reported any 
impairment of speech patterns or content, nor has either 
noted any impaired impulse control.  The Veteran has not 
reported any violence as a result of his irritability, though 
he has stated he becomes hostile.  His hygiene and personal 
appearance are adequate and not neglected.  Although the 
Veteran states that he gets lost when traveling and forgets 
tasks, he is not shown to be disoriented in any sphere.  
While the Veteran is depressed on a frequent basis, the Board 
cannot describe depression as "near-continuous", as Dr. EWH 
has quantified its presence as being only 70 to 75 percent of 
the time.  Regardless, that depression has not prevented the 
Veteran from functioning independently, appropriately and 
effectively.  He continues to work full time as a supervisor, 
without missed time due to disability, and he interacts with 
his family, and, on a far more limited basis, a few friends.  
To his credit, his depression has not stopped him from 
engaging in the routine activities of daily life.  Finally, 
the Board notes that the medical evidence of record and the 
Veteran's statements show that despite his irritability and 
low frustration thresholds, the veteran has been able to 
adapt and adjust to a new work environment.  He both obtained 
a new job as a supervisor/dispatcher, and continued to 
perform his duties.  There is no evidence or allegation that 
the Veteran has been unable to do his work due to PTSD.  He 
has stated that he forgets to tell his drivers some tasks or 
jobs, but he also indicated that he employed the coping tool 
of writing things down to avoid forgetting, demonstrating his 
adaptability.  For all these reasons, the disability due to 
the Veteran's PTSD has not reached the level of severity 
warranting an increased rating to 70 percent.

The Veteran contends that it is social impairment which 
warrants the assignment of a higher, 70 percent evaluation.  
The rating criteria include an "inability to establish and 
maintain effective relationships."  The Board finds that 
this is not shown by the evidence of record.  The Veteran is 
in a long term relationship with his wife, for over 35 years.  
He communicates and interacts with his children.  He has not 
reported any falling out or periods of isolation from these 
familial relationships.  He has also regularly indicated that 
although he does not have a lot of friends, he does have 
some.  He sees them individually and not in groups, but he 
does endorse the idea that he has those relationships.  At 
work, even accepting that he is at times irritable and 
hostile with co-workers, he is able to relate to them 
sufficiently to perform his job and assist them in performing 
theirs.  The Veteran may not be gregarious or like crowds, or 
trust people to stand behind him, but he is able to maintain 
a minimal level of effective occupational and social 
relationships.  The Board has considered the Veteran's 
difficulty in these relationships, but cannot find the 
inability to establish and maintain them as called for in the 
70 percent evaluation.

The Board notes that the GAF scores assigned, with the 
exception of the one assigned in April 2008, are in a fairly 
close window of 40 to 50, indicating serious symptoms or 
impairments adequately reflected by a 50 percent evaluation.  
The Veteran has argued that these scores warrant assignment 
of a higher evaluation.  In the Joint Motion, he has cited 
prior Court decisions for the proposition that a certain GAF 
score corresponds to a 70 percent evaluation.  

The Board points out that the Court in fact actually stated 
that a certain GAF score corresponds to a level of severity, 
such as "serious impairment," and that the Court did not 
state that a certain GAF score corresponded to a specific 
disability rating.  VA is still obligated to discuss how the 
degree of impairment corresponded to the applicable rating 
criteria.  To that end and consistent with Court precedent, 
the Board finds that a GAF score is a guideline, a 
subjective, summary description of the severity of the 
Veteran's overall disability level.  As such GAF scale scores 
are merely additional evidence to be considered in the 
assignment of a disability evaluation.  Regulations in fact 
prohibit a formulaic assignment of evaluations on the basis 
of a doctor's description of the level of disability on 
examination.  38 C.F.R. § 4.126(a).  Disability evaluations 
must be assigned on a case by case basis, according to the 
manifested symptoms and impairment for a particular Veteran.  

In this case, the Board has found, for the reasons detailed 
above, that the weight of the medical evidence of record, 
including the "serious" impairment described by GAF scores, 
has revealed that this Veteran has a disability picture most 
closely resembling the criteria for a 50 percent evaluation.  
The Board would note that the examples provided in Diagnostic 
And Statistical Manual Of Mental Disorders, 4th ed. (DSM-IV), 
for "serious" impairment and symptoms for a GAF score of 41 
to 50 include "severe obsessional rituals" and "unable to 
keep a job," which are patently not manifest in this case.  
Overmuch weight cannot be afforded the GAF scores alone.

The Board has considered the assignment of an extraschedular 
evaluation in this case.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the described symptoms and manifestations of the 
Veteran's PTSD are reflected in the Rating Schedule.  The 
Schedule is therefore adequate for purposes of evaluation of 
PTSD here, and no extraschedular rating need be considered.

In sum, the Board finds that the Veteran's PTSD is manifested 
by symptoms resulting in occupational and social impairment 
causing overall reduced reliability and productivity.  The 
signs and symptoms of PTSD are not so severe as to result in 
deficiencies in most areas of life.  No greater than a 50 
percent evaluation is warranted.




ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


